The Chancellor.
It is a bill for dower: this is the substantial relief prayed. The bill anticipates that a decree for divorce, obtained by the husband, in his lifetime, will be set up as a defence; and asks dower notwithstanding that decree; alleging that it was fraudulently procured, and setting out the facts on which the allegation of fraud is founded’. The Complainant might have filed her bill for dower saying nothing of the decree for divorce, and left that to come up in defence. But I see no objection to framing a bill as this is framed; and I think the defence should be by plea and answer, and not by demurrer. The grounds of demurrer, therefore, which go to the matter of the bill are not well taken. As to these, the demurrer will be overruled.
The want of prayer for process, and of signature of counsel, are defects which require amendment. As to these the demurrer is allowed.
Order accordingly.